Citation Nr: 1112820	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal, the Veteran moved, and his file was transferred to the Huntington, West Virginia RO.


FINDINGS OF FACT

1.  The Veteran's assertions are contradicted and outweighed by the objective evidence of record.

2.  Although the Veteran has asserted that he has bilateral hearing loss as a result of his active duty service, the persuasive medical evidence of record indicates that his currently diagnosed hearing loss is not a result of his active duty.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, nor may service incurrence of a sensorineural hearing loss be presumed.  38 U.S.C.A. 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in February 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A March 2006 letter provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Such notice preceded the adverse rating decision on appeal.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file. VA Medical Center and private treatment records have been obtained.  The Veteran was afforded the appropriate VA examination.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post- service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. T he presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background

In this case, service records show that the Veteran's military occupational specialty was 94B20 (cook).

During a periodic service physical examination performed in November 1967, audiometric testing yielded the following pure tone thresholds, in decibels:


HERTZ

500
1000
2000
4000
RIGHT
20
25
10
20
LEFT
20
10
10
20

On the Veteran's separation physical examination performed in January 1969, audiometric testing yielded the following pure tone thresholds, in decibels:




HERTZ

500
1000
2000
4000
RIGHT
0
0
5
5
LEFT
0
0
0
0

A Report of Medical History completed by the Veteran in January 1969 reflects that he had no hearing loss or ear trouble.

Private and VA outpatient records from April 1994 to May 2004 are negative for any signs, symptoms, or complaints of hearing loss.

A VA treatment record from June 2004 reflects that the Veteran complained of hearing loss.  A VA audiologist noted in August 2004 that the Veteran complained of hearing loss in both of his ears for the previous four years.  The Veteran had difficulty hearing people unless they were looking directly at him and had no background noise.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
50
70
70
LEFT
15
30
55
60
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  The diagnosis was a mild to severe sensorineural hearing loss in both ears which was most likely attributed to noise exposure.

The Veteran told a VA audiologist in January 2007 that his hearing was getting worse.  The audiologist cleaned and reprogrammed the Veteran's hearing aids, and the Veteran reported a significant improvement in loudness and clarity.

On VA examination in December 2008, the Veteran reported that he experienced his greatest difficulty hearing while in the car.  He reported that he served in the artillery while on active duty and was in combat.  He stated that he was around trucks, helicopters, and shooting while on active duty.  After he left the service, he was a construction superintendent.  He indicated that his hearing loss affected his daily activities because he could not hear people to respond correctly.  Pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
60
60
70
80
68
LEFT
50
60
65
70
61

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 92 percent in the left ear.

The audiologist said that the hearing test resulted in a mild to severe sensorineural hearing loss for both ears.  She opined that based on a review of the claims file, the Veteran's hearing loss did not originate during the Veteran's military service, as he had normal hearing on his separation examination.

Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). T he third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In this case, there is no indication that the Veteran has had any medical training. As such, his statements are considered lay evidence.  He is competent to testify as to experiencing hearing loss, as that is a symptom readily identifiable through casual observation.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright at 25 (1991).  Here, the Veteran's statements are not supported by the medical evidence of record. While the Veteran has stated numerous times that he experienced hearing loss from his active duty, the service treatment records to not support his assertions. In fact, according to the December 2008 VA examiner, the separation examination report reflects that the Veteran had normal hearing.  Additionally, the Board notes that while the Veteran left active duty in 1969, the first sign of hearing loss in the medical evidence of record appears in 2004-nearly 35 years after the Veteran left active duty.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  As such, the passage of time between the end of the Veteran's active duty and the first recorded complaints of hearing loss in the medical record is another factor that weighs against the Veteran's credibility.

Additionally, while the Veteran has asserted that he has experienced hearing loss from his time on active duty, the medical record reflects that he told a VA audiologist in August 2004 that he had only experienced hearing loss for the previous four years.  The Veteran also indicated on his January 1969 Report of Medical History completed at the conclusion of his active duty that he did not experience hearing loss.  The contradiction in the Veteran's self-report of his history weighs against his credibility.  For these reasons, and as the Veteran's present statements are not supported by the other evidence of record, the Board finds them to not be credible and of low probative weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 (1994), overruled on other grounds by D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

The December 2008 VA examiner provided reasons and bases for the offered opinion that the Veteran's hearing loss did not originate during his military service.  The examiner drew on specific evidence from the Veteran's military records to support the given opinion.  The examiner also thoroughly interviewed the Veteran and performed the necessary audio tests.  Within the VA examination report, the audiologist discussed the Veteran's assertions and the results of the audio test.  Nothing within the examination report appears to be inconsistent with the service treatment records.  For these reasons, the Board finds the December 2008 VA examination report credible and of greater probative weight than the statements offered by the Veteran.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


